SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Settlement Agreement”) is made and
entered into by and between DIAHANN M. PEREZ (“Plaintiff”) and NEW YORK SPINE
SPECIALISTS, LLP, SEBASTIAN LATTUGA, and SEBASTIAN LATTUGA, M.D., P.C.
(“Defendants”), (Plaintiff and Defendants are jointly referred to in this Settlement
Agreement as the “Parties”).

RECITALS

A. WHEREAS, on or about February 9, 2018, Plaintiff filed an action against
Defendants alleging certain wages due. The aforementioned action is currently pending in
the United States District Court, Eastern District of New York, Case No. 18-cv-880 (the
“Action”);

B. WHEREAS, no court has considered or determined the claims presented;

C. WHEREAS, Defendants admit no wrongdoing, nor any liability with respect
to Plaintiff's allegations; and

D. NOW, THEREFORE, in consideration of the foregoing, and in
consideration of the covenants, warranties, and promises set forth below, receipt of which
is hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. Consideration. The Parties are entering into this Settlement Agreement in
exchange for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged.

2. Settlement Compensation and Release.

Defendants agree to pay Plaintiff the settlement amount of $7,500 (the “Settlement
Amount”). Within twenty (20) days of approval by the Court of the Settlement terms,
Defendants shall deliver to Lee Litigation Group, PLLC, 148 W. 24" Street, 8 Floor, New
York, NY 10011, two checks as follows:

(i) $5,000 payable to Diahann M. Perez; and
(ii) | $2,500 payable to Lee Litigation Group, PLLC, as attorney’s fees
and expenses.

The Parties agree that Defendants will issue a Form W-9 to both Lee Litigation
Group, PLLC and Plaintiff. The Parties acknowledge and agree that (i) the Parties are
providing no tax, accounting, or legal advice to each other, and make no representations
regarding any tax obligations or tax consequences relating to or arising from this
Agreement; and (ii) each party shall be solely responsible for all of its tax obligations,
including, without limitation, all federal, state, and local taxes.

For and in consideration of the payment provided for in this Section 2, subject to
the terms and provisions of this Settlement Agreement, Plaintiff fully, finally, irrevocably,
and forever releases and discharges Defendants and their directors, officers, partners,
shareholders, representatives, employees, agents, owners, insurers, predecessors,
successors, subsidiaries, affiliates, assigns, heirs, executors, administrators, and attorneys
(the “Releasees”) from all Federal Labor Standards Act (“FLSA”) and New York Labor
Law (“NYLL”) wage and hour claims (“Wage Claims”), which Plaintiff has or may have
against Releasees as of the date of this Agreement.

3. No Consideration Absent Plaintiff's Material Representations and Promises.
Plaintiff understands and agrees that Plaintiff would not receive the monies specified in
paragraph “2” above, except for Plaintiff's execution of this Agreement and the fulfillment
of the promises contained herein.

4, Procedure. Subject to Defendants’ review of and consent to the motion for
judicial approval of the settlement prepared by Plaintiff's counsel, Plaintiff will submit this
Agreement to the Court for the Court’s consideration and approval. Any judicial order to
terminate the case or close out the lawsuit shall be deemed judicial approval. The Court’s
approval of all provisions of this Agreement is a material term of this Agreement.

5. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to its
conflict of laws provision. In the event of a breach of any provision of this Agreement,
either party may institute an action specifically to enforce any term or terms of this
Agreement and/or to seek any damages for breach. The prevailing party in any such action
shall be entitled to recover its reasonable attorney’s fees and litigations expenses, in
addition to any fees and expenses spent litigating the amount of fees and expenses owed. If
any provision of this Agreement is declared illegal or unenforceable by any court,
excluding the general release language, that provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect. Should any
provision of this Agreement be declared illegal or unenforceable and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect. The Court will retain exclusive
jurisdiction to enforce this Agreement and any dispute shall be resolved by the court
without a jury.

6. Nonadmission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by the Releasees of wrongdoing or
evidence of any liability or unlawful conduct of any kind.
7. Amendment. This Agreement may not be modified, altered, or changed
except in writing and signed by both parties wherein specific reference is made to this

Agreement.

8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, and such counterparts
will together constitute but one Agreement. Any signature made and transmitted by
facsimile or email for the purpose of executing this Agreement shall be deemed an original
signature for purposes of this Agreement and shall be binding upon the party who transmits
the signature page by facsimile or email.

9. Headings. The Parties understand and agree that the headings in this
Settlement Agreement are for their convenience only, and have no legal significance.

[Rest of Page Left Intentionally Blank]
IN WITNESS THEREOF, the Parties hereto evidence their agreement by their signature
below.

Plaintiff certifies as follows: I have read this agreement or it has been translated for me and
I understand completely its contents. He leido este acuerdo o ha sido traducido para mi y
entiendo completamente su contenido.

St

Diahann,M.

Date: <‘\\42

New York Spi

By:
Name:
Title:
Date:

 

 

 

 

 

Sebastian Lattug
Date:

 

 

Sebastian Lattu M.D., P.q.
Date:
